DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s Amendment filed on 07/01/2016 in which claim 20 has been amended, claims 1-19 and 21-70 have been canceled, claims 71-77 have been added and entered of record.
Claims 20 and 71-77 are presented for examination.
Applicant’s arguments with respect to the amended claim 20 and newly added claims 71-77 have been considered but are moot in view of the new ground(s) of rejection below.
Claims 1-19 have been cancelled.  Therefore, the rejections under 35 U.S.C 112(a) for these claims are withdrawn. 

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 05/27/2021 was considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 74 and 75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 74, the claim recites “the index is a first index, the selected reduced non-nil electrical consumption level being a second index to the data structure”.  There is no support for these limitation in the current disclosure, thus new matter.
Regarding claim 75, the claim recites “the data structure is configured to output in response to a particular first index value and a second index value”.  There is no support for these limitation in the current disclosure, thus new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 74-75 and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 74, the current disclosure does not disclose the index is a first index, the selected reduced non-nil electrical consumption level being a second index to the data structure, therefore, it is unclear whether a first index and a second index is an actual order of index or listing number of indexes.  For examination purpose, a first index and a second index will be construed as listing number of indexes.
Regarding claim 75, the claim is rejected based on the rejection of claim 74.
Regarding claim 77, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 and 71-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRUDEL et al., (US Patent Publication 2013/0320762; hereinafter “TRUDEL”) in view of Valenti et al., (US Patent Publication 2012/0007570; hereinafter “Valenti”).
Regarding claim 20, TRUDEL discloses a power control device (Fig. 3, 32) for use in a power distribution network (Fig. 1 through Fig. 9) supplying electrical energy to a plurality of individual loads (Fig. 1, 16 and 18), the power control device for use in controlling an electrical consumption of an individual load (Fig. 1, 16 or 18) among the plurality of individual loads (Fig. 1, 16 and 18) [0033]-[0034], the power control device comprising:
a. an input (Fig. 3, input of 46) [0015]-[0016] for receiving information identifying a presence of a power generation deficit in the power distribution network [0071]; 
b. a control entity (Fig. 3, 42); and 
c. power electronics (Fig. 3, 46) for regulating a supply of electrical energy (Fig. 3, AC supply 30) from the power distribution network (Fig. 1) to the individual load (Fig. 1, 16 or 18), the supply of electrical energy having sinusoidal voltage cycles (Fig. 3, AC supply 30 supply Alternating Current thus having sinusoidal voltage cycles), each sinusoidal voltage cycle including a positive half- cycle and a negative half-cycle (Fig. 3, AC supply 30 supply Alternating Current thus having sinusoidal voltage cycles which including positive and negative half-cycles), the control entity, configured for: 
i. in response to a power generation deficit in the power distribution network, selecting a reduced non-nil electrical consumption level for the individual load among a plurality of possible reduced non-nil electrical 
ii. counting half-cycles in the sinusoidal voltage cycle to determine a count value; 
iii. determining on the basis of the count value and on the basis of the selected reduced non-nil electrical consumption level, whether a particular half-cycle in the sinusoidal voltage cycle is to be blocked from the electrical energy supplied to the individual load; and 
iv. controlling the power electronics according to the determining to achieve the selected reduced non-nil electrical consumption level ([0013] each predetermine discrete steps has a predetermined power level to achieve the power reduction level).
TRUDEL does not disclose counting half-cycles in the sinusoidal voltage cycle to determine a count value; and determining on the basis of the count value and on the basis of the selected reduced non-nil electrical consumption level, whether a particular half-cycle in the sinusoidal voltage cycle is to be blocked from the electrical energy supplied to the individual load.
However, counting half-cycles in the sinusoidal voltage cycle to determine a count value; and determining on the basis of the count value and on the basis of the selected reduced non-nil electrical consumption level, whether a particular half-cycle in the sinusoidal voltage cycle is to be blocked from the electrical energy supplied to the individual load is well-known in the art.  The reference of Valenti is introduced to provide as an evidence.  Valenti discloses counting half-cycles in the sinusoidal voltage cycle to 
It would have been obvious to one of ordinary skill in the art before time the invention was filed to incorporate the teaching of Valenti and apply the technique of counting half-cycles in the sinusoidal voltage cycle to determine a count value; and determining on the basis of the count value and on the basis of the selected reduced non-nil electrical consumption level, whether a particular half-cycle in the sinusoidal voltage cycle is to be blocked from the electrical energy supplied to the individual load is well-known in the art.  Doing so would allow cutting cost for thermal management though thermal dissipation components by lower power consumption up to 37% that wasted through heat dissipation from the unused power ([0004] “[d]evices configured to operate at voltages as low as 85 V waste power when they operate from a power supply of 135 V”).
Regarding claim 71, the combination of TRUDEL and Valenti discloses the power control device as defined in claim 20 above, Valenti further discloses the determined combination of half-cycles corresponds to a reduced RMS voltage supplied to the individual load [0030], which corresponds to the selected, reduced non-nil level of electrical consumption [0030].
Regarding claim 72, the combination of TRUDEL and Valenti discloses the power control device as defined in claim 71 above, Valenti further discloses the determining is performed such as to generate a succession of positive half-cycles and 
Regarding claim 73, the combination of TRUDEL and Valenti discloses the power control device as defined in claim 72 above, Valenti further discloses the control entity includes a data structure, the count value implementing an index of the data structure ([0041] “[t]he counter 141 also outputs an update signal 252 to the interval register 243” indexing is inherent for register).
Regarding claim 74, the combination of TRUDEL and Valenti discloses the power control device as defined in claim 73 above, Valenti further discloses the index is a first index [0041], the selected reduced non-nil electrical consumption level being a second index to the data structure ([0041] “interval register 243 is configured to update the target count number stored in the interval register 243. In an implementation, the interval register can update the target count number by incrementing or decrementing the target count number according to an output of an operational amplifier 247).
Regarding claim 75, the combination of TRUDEL and Valenti discloses the power control device as defined in claim 74 above, Valenti further discloses the data structure is configured to output in response to a particular first index value and a second index value, whether a particular half-cycle in the sinusoidal voltage cycle is to be blocked from the electrical energy suppled to the individual load [0037]-[0041].
Regarding claim 76, the combination of TRUDEL and Valenti discloses the power control device as defined in claim 20 above, Valenti further discloses the control [0026] performing the counting, the counter configured to reset after a predetermined count value has been reached [0026].

Claim(s) 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRUDEL and Valenti and further in view of (Cao et al. US Patent Publication 20040188416; hereinafter “Cao”)
Regarding claim 77, the combination of TRUDEL and Valenti discloses the power control device as defined in claim 20 above, Valenti discloses the system for control power to the load without generating RFI or EMI (aka. Flickering noise) [0007] or avoid generating RFI or EMI [0006].  the combination of TRUDEL and Valenti does not explicitly discloses the flickering conforming to International Electrotechnical Standards IEC 61000-3-3, IEC 61000-3-11 and/or IEC 61000-3-12.  However, conforming to International Electrotechnical Standards IEC 61000-3-3, IEC 61000-3-11 and/or IEC 61000-3-12 is well-known in the art. The reference of Cao is introduced to provide as an evidence.  Cao discloses an apparatus for control power to a load and standard requirement such as IEC 61000-3-3 [0006].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to meet the requirement of IEC 61000-3-3 since it well-known in the art.  Doing so would allow the system certify for public use. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THAI H TRAN/Examiner, Art Unit 2836                           

/HAL KAPLAN/Primary Examiner, Art Unit 2836